United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Norton, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1139
Issued: January 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2009 appellant filed a timely appeal from the April 21 and October 7, 2008
merit decisions of the Office of Workers’ Compensation Programs denying his recurrence claim
and a nonmerit decision of January 16, 2009 denying his request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues on appeal are: (1) whether appellant established a recurrence of his medical
condition commencing July 17, 2007 as a result of his accepted employment injury; and
(2) whether the Office properly refused to reopen his case for further review of the merits under
5 U.S.C. § 8128(a).
FACTUAL HISTORY
The Office accepted that on July 29, 1988 appellant, then a 41-year-old coal mine
inspector, sustained a tear of the lateral meniscus of the left knee while crawling in coal.
Appellant stopped work on August 1, 1988 but returned intermittently before he retired on

disability on July 5, 1997. The Office paid appropriate benefits and authorized arthroscopic
surgery, which he underwent on August 7, 1988.1
On February 19, 2008 appellant filed a recurrence of disability claim commencing
July 17, 2007 causally related to his July 29, 1988 employment injury. He stated that he had
problems walking, bending and sitting which grew worse every year. Appellant indicated that
sometimes he would fall as his knee could not hold his weight. He advised that he had no
injuries since he retired, that his knee was always weak and that he was seeking additional
medical care.
Medical reports dated July 17, August 16 and September 27, 2007 from Dr. Bert E.
Tagert, a Board-certified orthopedic surgeon, listed findings on physical examination and
diagnostic study. Dr. Tagert noted an impression of valgus knee with lateral compartment
osteoarthritis. He discussed treatment opinions and appellant’s progress. A magnetic resonance
imaging (MRI) scan was recommended. No opinion on causal relationship was provided.
In a March 4, 2008 letter, the Office advised appellant that the medical evidence was not
for any condition that was accepted as employment related. It requested that he submit
additional evidence, including a rationalized report from an attending physician addressing the
cause of his current condition and its relationship to his July 29, 1988 work injury. Appellant
was given 30 days to provide the requested information.
By decision dated April 21, 2008, the Office found that appellant had not established an
employment-related recurrence of his accepted left knee condition.
On June 30, 2008 appellant requested reconsideration. He advised that he was submitting
a report from an orthopedic surgeon. Appellant stated that his belief that his current knee
condition was related to the original injury because of the subsequent injuries and surgeries. He
had no outside work activities or hobbies since he retired due to his disability. Appellant
resubmitted Dr. Tagert’s September 27, 2007 report. No other medical reports were provided.
By decision dated October 7, 2008, the Office denied modification of its April 21, 2008
decision.
On January 2, 2009 appellant again requested reconsideration. He did not submit any
additional evidence.
In a January 16, 2009 decision, the Office denied appellant’s reconsideration request
finding that his request was insufficient to warrant a review of the prior decision.

1

Under claim number xxxxxx328, the Office accepted that appellant sustained a fractured right elbow on
June 23, 1989. It noted that he underwent a nonwork-related left knee surgery June 1988. Under claim number
xxxxxx589, the Office accepted temporary aggravation of arthritis to the left knee and right shoulder, resolved
July 5, 1997. These claims are doubled into the claim that is before the Board.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence.3
For each period of disability claimed, the employee has the burden of establishing that she was
disabled for work as a result of the accepted employment injury.4 Whether a particular injury
causes an employee to become disabled for work, and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.5
When an appellant claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician, who, on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.6
Section 10.5(y) of the Office regulations states:
“Recurrence of medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when
there is no accompanying work stoppage.”7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a tear of lateral meniscus of left knee on
July 29, 1988, for which he underwent surgery on August 7, 1988. Appellant retired on
July 5, 1997.
On February 19, 2008 appellant filed a recurrence of disability claim commencing
July 17, 2007 due to his July 29, 1988 work injury, seeking medical treatment only. The only
medical evidence submitted were progress notes from Dr. Tagert dated July 17 to
September 27, 2007. Dr. Tagert provided an impression of valgus knee with lateral compartment
osteoarthritis and noted that further medical treatment was required. These reports are of limited
2

5 U.S.C. §§ 8101-8193.

3

See J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Amelia S. Jefferson, 57 ECAB 183
(2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968).
4

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

5

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Edward H. Horton, 41 ECAB
301 (1989).
6

Ricky S. Storms, 52 ECAB 349 (2001).

7

20 C.F.R. § 10.5(y).

3

probative value on the issue of causal relation. Dr. Tagert did not provide any opinion on causal
relationship addressing how the diagnosed conditions or need for treatment in 2007 and due to
the 1988 injury, accepted for a torn meniscus of the left knee.8 He did not provide any opinion
on whether appellant sustained a recurrence of a medical condition due to his July 29, 1988 work
injury or how his current left knee condition was a natural progression of the accepted meniscus
tear. Appellant noted that he was not exposed to work activities since July 5, 1997.9 While he
contends that his current condition is connected to the accepted work injury and related
surgeries, causal relation is a medical question that can generally be resolved only by a
physician.10
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.11 Appellant failed to submit a physician’s opinion adequately addressing the cause
of his current left knee condition or the need for medical treatment.12 He failed to discharge his
burden of proof.
LEGAL PRECEDENT -- ISSUE 2
The Act13 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.14 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.15
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.16 Where the request fails to meet at least one of these standards, the
8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (finding that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
9

Likewise, Dr. Tagert did not address whether appellant had a recurrence of a medical condition attributable to
his left knee injury under claim number xxxxxx589 which the Office accepted for an aggravation left knee arthritis
that resolved by July 5, 1997.
10

Robert G. Morris, 48 ECAB 238 (1996).

11

Patricia J. Glenn, 53 ECAB 159 (2001).

12

Robert Broome, 55 ECAB 339 (2004).

13

5 U.S.C. § 8101 et seq.

14

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

15

20 C.F.R. § 10.605.

16

Id. at § 10.606(b). See Susan A. Filkins, 57 ECAB 630 (2006).

4

Office will deny the application for reconsideration without reopening the case for a review on
the merits.17
ANALYSIS -- ISSUE 2
Appellant’s January 2, 2009 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. He did not advance a
relevant legal argument not previously considered by the Office. Appellant did not submit any
additional medical evidence in connection with his January 2, 2009 reconsideration request. He
submitted an appeal form indicating that he wanted reconsideration without any explanation
regarding the basis of his request. Therefore, appellant has not satisfied any of the three
regulatory requirements for obtaining a merit review of his claim. The Board finds that the
Office properly refused to reopen his claim for reconsideration.
CONCLUSION
The Board finds that appellant failed to establish that he had a recurrence of a medical
condition on and after July 17, 2007 causally related to his July 29, 1988 employment injury.
The Board also finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

17

20 C.F.R. § 10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decisions dated January 16, 2009 and October 7 and April 21, 2008 are affirmed.
Issued: January 28, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

